Title: David Bailie Warden to Thomas Jefferson, 18 March 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Sir,
            New york, 18 march, 1811—
          
          I beg leave to inform you, that, at the moment, when I was on the eve of embarking for France, at Newport, I received a note from the President directing me to suspend my departure till I received further instructions on this point. I propose to wait for them at this City; and will be glad to be the Bearer of letters which you proposed to commit to my care. General Bailey informs me that he forwarded to Newport a letter from you, which will no doubt be returned to him, and he will give it to me.  I have the pleasure of sending you sixteen nos of an Irish magazine, edited by one of my friends. I am, sir, with great respect and esteem,
          
            your very obliged Servt
 
            
 D. B Warden
 
          
        